Title: To James Madison from Fulwar Skipwith, 30 March 1802 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


30 March 1802, Paris. “With the approbation of Mr. Livingston I have taken on myself to appoint Mr. James Anderson of Charlestown, So: Carolina sub commercial Agent for the port of Cette in the Mediterenean, and I take the liberty of adding my own request to his, that the President may be pleased to confer on him the appointment of Agent or vice-commercial for the aforesaid port and its dependences. The interests and conveniency of our trade to that port, have for some time past required the aid of such an Agent, and I beg leave through you, Sir, to assure the President that Mr. Anderson in that character is in every respect intitled to his confidence.”
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). 1 p.; docketed by Brent as received 6 Sept.



   
   A full transcription of this document has been added to the digital edition.

